AMENDMENT TO AGREEMENT

 

This Amendment to Agreement (this “Amendment”) is made with regard to the
following facts:

 

1.                  The undersigned entered into an Agreement dated October 28,
2014 pertaining to the transfer of assets to and assumption of liabilities by
Capstone Financial Group, Inc. (the “Agreement”).

 

2.                  Exhibits A and B to the Agreement identified the specific
assets being transferred to, and the specific liabilities being assumed by,
Capstone Financial Group, Inc. Such exhibits also set forth the “value” (in
fact, what was set forth as value was the original basis/book value of those
assets) of the specified assets and the current amounts owing on the specified
liabilities.

 

3.                  But for a scrivener’s error, Exhibits A and B to the
Agreement would have been drafted to also identify the amortized/depreciated
basis/book value of the specified assets as of October 28, 2014 and to state
correctly (rather than incorrectly) the current amounts owing on the specified
liabilities as of October 28, 2014.

 

4.                  The undersigned have now agreed as to how Exhibits A and B
to the Agreement are to be amended in order to correctly and fully set forth the
undersigned’s actual October 28, 2014 meeting of the minds.

 

5.                  The undersigned all hereby agree that (a) the Agreement is
hereby amended ab initio so that its Exhibit A reads in full as set forth in
Exhibit A to this Amendment, and (b) the Agreement is hereby amended ab initio
so that its Exhibit B reads in full as set forth in Exhibit B to this Amendment.

 

6.                  The undersigned confirm their prior agreements in an
Agreement to Reform Promissory Notes Due to Scrivener’s Error, dated December
15, 2014, that the notes assumed by Capstone Financial Group, Inc. in the
Agreement were reformed and Capstone Financial Group, Inc. re-confirms its
binding obligations to Darin R. Pastor under the assumed notes as so reformed
and with Capstone Financial Group, Inc. being substituted for Capstone Affluent
Strategies, Inc. as “Borrower” for all purposes of the assumed notes.

 

7.                  Except as expressly set forth in this Amendment, the
Agreement remains unchanged and in full force and effect. IN WITNESS WHEREOF,
the undersigned have signed this Amendment to Agreement as of December 31, 2014.

 

 

  /s/ DARIN R. PASTOR   DARIN R. PASTOR      



 

CAPSTONE AFFLUENT STRATEGIES, INC., a dissolved corporation

 

 

 By:/s/ Darin R. Pastor   Darin R. Pastor, formerly its sole director and
officer and (until January 15, 2014) its sole stockholder

 

By: Capstone Financial Group, Inc., its sole stockholder after January 15, 2014

  

By:    /s/ George L. Schneider   George L. Schneider, President      



CAPSTONE FINANCIAL GROUP, INC.

 



By:    /s/ George L. Schneider   George L. Schneider, President      



 

-1-

 

EXHIBIT A

 

DESCRIPTION OF ASSETS

 

 

 

The Assets subject to this Agreement are:

 

 

NAME

 

DESCRIPTION

 

ORIGINAL BASIS

AMORTIZED/ DEPRECIATED BASIS Office Lease Capstone Affluent Strategies, Inc. and
2600, Michelson Drive, LLC (Edgecore) dated April 1, 2013 Prepaid Lease for the
office space located for Suite 700 at 2600, Michelson Drive, Irvine CA.
Termination date: March 31, 2015 $509,004 prepaid $145,596 Regus Online Service
Agreement- Lease for office space in New York, New York Lease for office space
in New York, New York $85/month 0 Travelers Property Casualty Company Travelers
Insurance to insure the furniture and fixtures in the Michelson Suite 700 office
space. $1,900 a year 0 Cort Rental Agreement Rental Agreement for office
furniture $120,124 0 Cox Communications Services Agreement Cox phone, cable and
internet agreement prepaid for 24 months $57,882.72 0 Red Rock Cabling and
Installation Cabling and Installation of (Sharp 60” 1080P LCD TV & Sharp 70”
1080P LCD TV) $14,218.22 0 Coastal Gardens Agreement Agreement to provide plants
for the office space, prepaid in advance for 24 months $5,902.89 0 Building
Signage Capstone Affluent Strategies Signage paid in full $3,795.40 0 Lock Smith
Costs Cost to hire Locksmith to replace locks and keys $2,200.02 0 CDI Coastline
Maintenance Agreement Agreement for Maintenance of Irvine Building $6,318.17 0
Office Technology Three printers, Wi-Fi routers & Adapters $2,000 0 Office
Technology- Televisions Cost of two televisions (Sharp 60” 1080P LCD TV & Sharp
70” 1080P LCD TV) $10,000 $6,833

 

Assembled workforce/executive team: Payroll wages from Pastor’s personal account
have been paid at the following biweekly rate to former Affluent employees now
working for Capstone Financial Group, Inc.:

 

EMPLOYEE NAME TITLE

PAY PER PERIOD

(every other Friday)

Darin Pastor Chief Executive Officer $495.00 Halford Johnson Chief Financial
Officer $3,461.54 Tracy Pastor Chief Brand Officer $360.00 Tom Radice Jr. Senior
Vice President $1,900.00   $5,731.44 per Period (with deductions)

 

Total Blue Shield Benefits paid for eligible above employees: $4,084.30 per
month

-2-

 

EXHIBIT B

 

DESCRIPTION OF LIABILITES

 

The Liabilities subject to this Agreement are the obligations associated with:

 

 

·Promissory Note dated December 31, 2012, payable to Darin Pastor, in the
original principal amount of

$1,339,772.50, bearing interest at the minimal federal interest rate per annum
published by the Internal Revenue Service until the Maturity Date of October 4,
2017, subject to all previous payments thereon and the Forgiveness schedule
attached thereto.

·Promissory Note dated October 22, 2012, payable to Darin Pastor, in the
original principal amount of

$577,373.47, bearing interest at t h e min mal federal interest rate per annum
published by the Internal Revenue Service until the Maturity Date of October 4,
2017, subject to all previous payments thereon and the Forgiveness schedule
attached thereto.

·Promissory Note dated October 4, 2012, payable to Darin Pastor, in the original
principal amount of $1,893,035.72, bearing interest at the minimal federal
interest rate per annum published by the Internal Revenue Service until the
Maturity Date of October 4, 2017, subject to all previous payments thereon and
the Forgiveness schedule attached

thereto.

 

 

The parties confirm that the obligations associated with all notes payable by
Capstone Affluent Strategies, Inc. and/or Darin Pastor to Capstone Financial
Group, Inc. are hereby forgiven; that the amount of such principal/interest
forgiveness is deemed to be payments on the obligations associated with the
assumed notes; and that, considering all things, the outstanding principal
balance of and accrued interest on the obligations associated with the assumed
notes as of October 28, 2014 was $1,636,633.